Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.1 Page 1 of 15



 1   Christopher S. Morris, Esq., SBN 163188
     cmorris@morrislawfirmapc.com
 2   Danielle R. Pena, Esq., SBN 286002
     dpena@morrislawfirmapc.com
 3   MORRIS LAW FIRM, APC
     501 West Broadway, Suite 1480
 4   San Diego, CA 92101
     Telephone: (619) 826-8060
 5   Facsimile: (619) 826-8065
 6   Attorneys for Plaintiffs
 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11
     ANDREW SANTILLAN                         Case No.   '19CV1552 WQHNLS
12   Individually, and MELVIN
     SONODA, Individually,                    COMPLAINT FOR:
13
                                       1. 4th AMENDMENT –
                                Plaintiffs,
14                                        UNREASONABLE FORCE
            v.                         2. 4th AMENDMENT –
15                                        UNREASONABLE SEARCH AND
     COUNTY OF SAN DIEGO                  SEIZURE OF A PERSON
16   SHERIFF’S DEPUTY ALEJANDRO 3. 4th AMENDMENT –
     SILVA II, Individually; COUNTY OF    UNREASONABLE SEARCH AND
17   SAN DIEGO SHERIFF’S DEPUTY           SEIZURE OF PROPERTY
     PAUL OULES, Individually;         4. BANE ACT VIOLATION
18   COUNTY OF SAN DIEGO               5. INTENTIONAL INFLICTION OF
     SHERIFF’S DEPUTY RUBEN               EMOTIONAL DISTRESS
19   MEDINA, Individually; COUNTY      6. NEGLIGENCE
     OF SAN DIEGO SHERIFF’S            7. BATTERY
20   DEPUTY CHRISTOPHER ALLEN
     Individually; AND DOES 1-10,
21   inclusive,

22                              Defendants.

23

24

25

26

27

28


     COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.2 Page 2 of 15



 1                                              I.
 2                                STATEMENT OF FACTS
 3         1.     Plaintiffs, Andrew Santillan and Melvin Sonoda (collectively referred
 4   to as “the Brothers”), are brothers living together in Imperial Beach, California.
 5         2.     On July 17, 2018, Melvin, 25 years old, called 911 at 10:16 p.m.
 6   because an intoxicated-woman refused to leave his home when asked. Melvin
 7   called 911 to avoid further arguing.
 8         3.     At approximately 10:30 p.m., without a warrant or exigent
 9   circumstances, four San Diego County Sheriff’s deputies busted into the Brothers’
10   home with their guns drawn.
11         4.     Seconds before the deputies entered the residence illegally, Melvin
12   heard a commotion by his front door. He approached. As he did so, deputies
13   forced open the door. Melvin threw his hands in the air. Despite his compliance,
14   Melvin was yanked outside and thrown to the ground by Deputy Silva and Deputy
15   Oules. His hands were secured behind his back. The two deputies forcibly
16   controlled Melvin with their bodyweight for approximately two minutes. After a
17   few choice words, Deputy Silva stood over Melvin, as he was lying face-down on
18   the ground, and delivered a hammer-fist punch to Melvin’s face, immediately
19   breaking his nose and damaging his left eye.
20         5.     Andrew, 22 years old, had come into the living room just as Melvin
21   was being pulled outside. Andrew, shocked to see four deputies with guns drawn,
22   approached with his hands out in front of him in a non-aggressive manner. An
23   unknown deputy immediately and violently struck Andrew on the top of his head
24   with a Maglite. Andrew was stunned, taking several steps
25   backwards away from the deputies. Andrew put his hands up as
26   commanded. Without provocation, Sergeant Medina tased Andrew
27   in his left chest-pectoral and left pinky finger – indicating his hands
28   were up at the time he was tased. Andrew started screaming,
                                                2
     COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.3 Page 3 of 15



 1   informing the deputy that he suffered from a serious heart condition called Wolff-
 2   Parkinson-White syndrome. Sergeant Medina held the taser trigger down for at
 3   least eight seconds.
 4         6.     Both Brothers were then wrongfully arrested and criminally charged
 5   for crimes they did not commit.
 6                                              II.
 7                             JURISDICTION AND VENUE
 8         7.     This action arises under the Constitution and laws, including Article
 9   III, Section 1 of the United States Constitution and is brought pursuant to 42 U.S.C.
10   section 1983. The Jurisdiction of this court is invoked pursuant to 28 U.S.C.
11   section 1331. State law claims are alleged as well, over which Plaintiffs invokes
12   the Court’s supplemental jurisdiction.
13         8.     This case is instituted in the United States District Court for the
14   Southern District of California pursuant to 28 U.S.C. section 1391, as the judicial
15   district in which all relevant events and omissions occurred and in which
16   Defendants maintain offices, work, and/or reside.
17         9.     Pursuant to the California Government Code, Plaintiffs filed their
18   claim with the County of San Diego based on the foregoing incident. The claim
19   was rejected on February 19, 2019. Thus, the present complaint is timely, pursuant
20   to California Government Code section 945.6.
21                                               III.
22                                        THE PARTIES
23         10.    Plaintiff Andrew Santillan was a resident of San Diego County in the
24   State of California and a citizen of the United States at all times relevant to this
25   complaint. He was injured in his apartment in the County of San Diego.
26         11.    Plaintiff Melvin Sonoda was a resident of San Diego County in the
27   State of California and a citizen of the United States at all times relevant to this
28   complaint. He was injured in his apartment in the County of San Diego.
                                                3
     COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.4 Page 4 of 15



 1         12.    Defendants Alejandro Silva, Ruben Medina, Paul Oules, and
 2   Christopher Allen were the deputies that violated the Brothers constitutional rights.
 3   Based on information and belief, each Defendant lives in and works for the County
 4   of San Diego at all times mentioned herein, and committed the culpable acts against
 5   Plaintiffs in the same county.
 6         13.    The names of the other individual Sheriff’s Deputies who are
 7   responsible for Plaintiffs’ injuries are currently unknown to Plaintiffs. As such,
 8   these individuals are sued herein as DOES 1-10.
 9         14.    The true names and capacities whether individual, corporate, associate
10   or otherwise, of defendants named herein as DOES 1-10 are unknown to Plaintiffs,
11   who therefore sue said defendants by said fictitious names. Plaintiffs will amend
12   this complaint to show said defendants true names and capacities when the same
13   have been ascertained. Plaintiffs are informed and believe and thereon allege that
14   all defendants sued herein as DOES are in some manner responsible for the acts and
15   injuries alleged herein.
16         15.    At all times mentioned herein Defendants named herein as DOES 1-10
17   were employees and/or independent contractors of Defendant San Diego County
18   and in doing the acts hereinafter described acted within the course and scope of
19   their employment. The acts of all defendants and each of them were also done
20   under the color and pretense of the statutes, ordinances, and regulations of the
21   County of San Diego and the State of California. In committing the acts and/or
22   omissions alleged herein, all defendants acted under color of authority and/or under
23   color of law. Plaintiffs sue all public employees named as Defendants in their
24   individual capacities.
25   ///
26   ///
27   ///
28   ///
                                               4
     COMPLAINT                                           CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.5 Page 5 of 15



 1                                               IV.
 2                                 FIRST CAUSE OF ACTION
 3               42 U.S.C. Section 1983 – 4th Amendment – Unreasonable Force
 4      [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
 5          16.      Plaintiffs reallege and incorporate by reference all paragraphs stated
 6   above, as though fully set forth herein.
 7          17.      To prove an excessive force claim under the Fourteenth Amendment, a
 8   pretrial detainee must show that the officers’ use of force was "objectively"
 9   unreasonable. The detainee is not required to show that the officers were
10   "subjectively" aware that their use of force was unreasonable. Kingsley v.
11   Hendrickson, 135 S. Ct. 2466, 2472 (2015).
12          18.      The Brothers were inside their house and presented no justifiable
13   reason for the deputies to slam open the door and enter the residence. Because
14   Defendants rushed in unexpectedly, the Brothers were taken off guard. Melvin was
15   near the door as he was going to open it for Defendants. Within a second, Melvin
16   put his hands in the air. Defendants Silva and Oules then grabbed Melvin’s left
17   wrist and yanked him out of the house. Melvin was laid-out on the ground, face
18   first. Melvin’s hands were controlled behind his back while the officers were on
19   top of him, using their bodyweight to control Melvin’s body. After approximately
20   two minutes of being controlled on the ground, Melvin started yelling choice-words
21   towards Defendants. Suddenly, Defendant Silva, who was standing over Melvin
22   from behind, hammer-fisted Melvin in his face. Melvin’s nose was broken in two
23   places and damage was caused to his left eye. This use of force was not only
24   unreasonable, but was sadistic and done with the sole purpose of causing significant
25   injuries.
26          19.      At that exact time Melvin was being pulled out of the house, Andrew
27   came into the living room and was surprised to see four deputies with their guns
28   drawn. Andrew stuck his arms out in front of him as if to say “Whoa, what’s going
                                                  5
     COMPLAINT                                              CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.6 Page 6 of 15



 1   on.” An unknown-deputy then struck Andrew on the top of his head with a metal
 2   flashlight. Andrew stumbled backwards and raised his hands. In less than two
 3   seconds, Sergeant Medina entered the residence and deployed his taser at Andrew,
 4   who was standing four feet away. The taser prongs hit Andrew’s pinky finger and
 5   chest-pectoral, indicating Andrew’s hands were up at the time. Defendant Medina
 6   held the taser trigger for at least eight seconds. This use of force was not only
 7   unreasonable, but was sadistic and done with the sole purpose of causing significant
 8   injuries.
 9          20.   Under these circumstances, Defendants acted unreasonably because
10   each created an unsafe situation by illegally and unexpectedly entering the
11   residence. That illegal and unreasonable decision created a sudden face-to-face
12   contact with Melvin and Defendants Silva and Oules.
13          21.   Doubling-down on their first unreasonable decision, instead of
14   utilizing de-escalation tactics, Defendants immediately resorted to force.
15   Moreover, the force used was overkill. Once Melvin was yanked to the ground and
16   controlled, there was no need to utilize further force. As for Andrew, he was never
17   face-to-face with the Defendants and always had his hands out in open sight.
18   However, when he did enter the living room, he was struck and tased within two
19   seconds. Again, Defendants resorted to force first.
20          22.   Each Brother was unarmed and had their hands in the air (or
21   restrained) at the time force was used.
22          23.   Based on the facts alleged above, there was no circumstance in which
23   it was reasonable to use force. The initial call was not violent in nature.
24   Defendants were not influenced by the threat of danger coming from inside the
25   apartment. The Brothers were not suspected of a crime. Nor were they armed or
26   threatened violence. A reasonable officer in this situation would have waited to
27   enter the residence and would have utilized de-escalation tactics prior to using
28   ///
                                                6
     COMPLAINT                                             CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.7 Page 7 of 15



 1   force. However, the force in the form of a hammer-fist, Maglite to the head, and
 2   taser were not necessary.
 3         24.    As a result of Defendants unlawfully entering the residence, Melvin
 4   was ripped out of his home without cause and placed under arrest without cause.
 5   He was then hammer-fisted in the face because Defendant Silva thought he was too
 6   mouthy. The force instantly resulted in a broken nose. The ramifications have had
 7   a lasting effect as Melvin’s vision is damaged in his left eye.
 8         25.     As a result of Defendants’ unlawfully entry, Andrew was hit in the
 9   head with a metal flashlight and then tased, all while his hands were up in the air.
10         26.    Both Brothers are fearful that they are no longer safe in their home,
11   and that law enforcement feels entitled to enter their home on any whim, without a
12   warrant, exigent circumstances, or probable cause. This fear has haunted them
13   since the incident. So much so that they have lost sleep and their appetite. Andrew
14   has developed stomach pain on account of the increased stress and anxiety.
15         27.    Because of their injuries, Plaintiffs are entitled to money damages
16   pursuant to 42 U.S.C. section 1983 to compensate them for their injuries and for the
17   violation of their Constitutional and civil rights.
18         28.    In addition to compensatory, economic, consequential, and special
19   damages, Plaintiffs are entitled to punitive damages against each Defendant under
20   42 U.S.C. section 1983, in that the actions of each were done intentionally and with
21   the intent to violate Plaintiffs’ right, or was done with a reckless disregard or
22   wanton disregard for Plaintiffs constitutional rights.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 7
     COMPLAINT                                             CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.8 Page 8 of 15



 1                                               V.
 2                             SECOND CAUSE OF ACTION
 3                        42 U.S.C. Section 1983 – 4th Amendment
 4               Unreasonable Search and Seizure of a Person / False Arrest
 5      [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
 6         29.     Plaintiffs reallege and incorporate by reference all paragraphs stated
 7   above, as though fully set forth herein.
 8         30.     If a reasonable person in the suspect’s position would have considered
 9   the police’s behavior to constitute the kind of restraint that is typical of formal
10   arrest, then an arrest has occurred. Some courts phrase the issue as depending on
11   whether, after brief questioning, a reasonable innocent person would have felt free
12   to leave—if not, there’s been an arrest. Johnson v. Bay Area Rapid Transit Dist.,
13   724 F.3d 1159 (9th Cir. 2013).
14         31.     Penal Code section 835 states “An arrest is made by an actual restraint
15   of the person … The person arrested may be subjected to such restraint as is
16   reasonable for his arrest and detention.”
17         32.     As a result of Defendants’ use of force, both brothers were wrongfully
18   detained and arrested. Knowing their use of force was not only unreasonable but
19   sadistic, Defendants conspired to arrest the Brothers in hopes of intimidating them
20   from initiating this lawsuit; or in the alternative, to help defend against any
21   resulting lawsuit by relying on criminal charges as justification for illegally entering
22   the residence and using force.
23         33.     Melvin was wrongfully arrested for domestic violence based on a
24   fraudulent statement from the intoxicated-woman that refused to leave his house.
25   Defendants arrested Melvin knowing the allegations were false because the alleged-
26   victim (the intoxicated-woman’s friend) told Defendants that the argument between
27   her and Melvin was not physical, only verbal. Defendants also noted the alleged-
28   victim was not in physical distress and did not have any marks on her body.
                                                 8
     COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.9 Page 9 of 15



 1   Despite the lack of probable cause, Defendants arrested and charged Melvin with
 2   spousal/cohabitant abuse with minor injury.
 3         34.    Andrew was wrongfully detained and arrested for obstructing a peace
 4   officer. Defendants detained Andrew for over ten minutes while holding him at
 5   taser-point. Then Andrew was handcuffed and mirandized. He was then escorted
 6   outside and waited over an hour with the taser prongs still inside his chest-pectoral
 7   and pinky finger. Ultimately, Andrew was cited and released. Again, Defendants
 8   arrested Andrew knowing that he did not provoke their unreasonable use of force,
 9   and knowing that he did not obstruct their investigation.
10         35.    As a result of Defendants’ wrongful arrest, both Brothers sustained
11   serious injuries in the form of criminal consequences. Both Brothers have also
12   suffered from emotional distress. They are fearful that they are no longer safe in
13   their home, and that law enforcement feels entitled to enter their home on any
14   whim, without a warrant, exigent circumstances or probable cause. This fear has
15   haunted them since the incident. This is especially so because the Brothers live in a
16   highly-patrolled area.
17         36.    Because of their injuries, Plaintiffs are entitled to money damages
18   pursuant to 42 U.S.C. section 1983 to compensate them for their injuries and for the
19   violation of their Constitutional and civil rights.
20         37.    In addition to compensatory, economic, consequential, and special
21   damages, Plaintiffs are entitled to punitive damages against each Defendant under
22   42 U.S.C. section 1983, in that the actions of each were done intentionally and with
23   the intent to violate Plaintiffs’ right, or was done with a reckless disregard or
24   wanton disregard for Plaintiffs constitutional rights.
25   ///
26   ///
27   ///
28   ///
                                                 9
     COMPLAINT                                             CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.10 Page 10 of 15



  1                                              VI.
  2                              THIRD CAUSE OF ACTION
  3                        42 U.S.C. Section 1983 – 4th Amendment
  4                      Unreasonable Search and Seizure of Property
  5         [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
  6           38.   Plaintiffs reallege and incorporate by reference all paragraphs stated
  7   above, as though fully set forth herein.
  8           39.   Under the Fourth Amendment, Plaintiffs have the right to be free from
  9   an unreasonable seizure of their property.
 10           40.   The Brothers were inside their house and presented no justifiable
 11   reason for the deputies to bust open the door and enter the residence without a
 12   warrant. Because Defendants rushed in unexpectedly, the Brothers were taken off
 13   guard. Melvin was near the door as he was going to open it. Within a second,
 14   Melvin put his hands in the air, which was matched with unreasonable and
 15   excessive force. The same is true with Andrew. He came into the living room not
 16   expecting to see four deputies with their guns drawn. Andrew had his hands out in
 17   front of him and was struck in the head. As he was stumbling backwards (away
 18   from Defendants), Andrew was tased for at least eight seconds
 19           41.   After the Brothers were arrested, Defendants searched the entire
 20   premises without a warrant.
 21           42.   As a result of Defendants’ illegal entry into the residence, the Brothers
 22   are fearful that they are no longer safe in their home, and that law enforcement feels
 23   entitled to enter their home on any whim, without a warrant, exigent circumstances
 24   or probable cause. This fear has haunted them since the incident. Because of their
 25   injuries, Plaintiffs are entitled to money damages pursuant to 42 U.S.C. section
 26   1983 to compensate them for their injuries and for the violation of their
 27   Constitutional and civil rights.
 28   ///
                                                 10
      COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.11 Page 11 of 15



  1         43.    In addition to compensatory, economic, consequential, and special
  2   damages, Plaintiffs are entitled to punitive damages against each Defendant under
  3   42 U.S.C. section 1983, in that the actions of each were done intentionally and with
  4   the intent to violate Plaintiffs’ right, or was done with a reckless disregard or
  5   wanton disregard for Plaintiffs’ constitutional rights.
  6                                              VII.
  7                             FOURTH CAUSE OF ACTION
  8           Interference With Right By Threat, Intimidation, or Coercion –
  9                            Bane Act - Civil Code Section 52.1
 10      [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
 11         44.    Plaintiffs reallege and incorporate by reference all paragraphs stated
 12   above, as though fully set forth herein.
 13         45.    It was Melvin that initially called for the Sheriff’s help because a
 14   highly intoxicated woman refused to leave his home when asked. Melvin called
 15   911 to de-escalate the situation and to avoid further confrontation. When
 16   Defendants arrived, they did not knock on the door or ring the doorbell. Rather,
 17   Defendants barged into Plaintiffs’ residence and utilized force first. Defendants
 18   failed to use de-escalation tactics and failed to use reasonable force. Rather, the
 19   forced used was performed with the purely sadistic purpose of causing harm.
 20   Melvin was secured by at least two deputies when he started cursing at them. That
 21   resulted in a hammer-fist to the face. Such force was reactive and malicious. The
 22   same is true for Andrew. In less than three seconds from entering the living room
 23   with his hands out in front of him, Andrew was hit in the head and tased. Again,
 24   both Brothers were unarmed and had their hands either secured or raised in the air.
 25         46.    Defendants doubled-down on their outrageous conduct by criminally
 26   charging both Brothers without sufficient evidence. Knowing their use of force was
 27   not only unreasonable but sadistic, Defendants conspired to arrest the Brothers in
 28   hopes of intimidating them from initiating this lawsuit; or in the alternative, to help
                                                 11
      COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.12 Page 12 of 15



  1   defend against any resulting lawsuit by relying on criminal charges as justification
  2   for illegally entering the residence and using force.
  3         47.    Defendants acted violently against the Brothers to interfere with their
  4   right to free speech and expression. Defendants also intimidated the Brothers by
  5   criminally charging them in order to prevent a successful civil rights claim against
  6   Defendants based on their unreasonable force and illegal entry.
  7         48.    The conduct alleged above was intended to cause the Brothers physical
  8   pain and emotional distress. As a result of this act, Plaintiffs suffered the injuries
  9   and damages described in the above paragraphs, entitling them to damages in an
 10   amount to be proven at trial.
 11                                              VIII.
 12                              FIFTH CAUSE OF ACTION
 13                       Intentional Infliction of Emotional Distress
 14      [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
 15         49.    Plaintiffs reallege and incorporate by reference all paragraphs stated
 16   above, as though fully set forth herein.
 17         50.    It was Melvin that initially called for the Sheriff’s help because a
 18   highly intoxicated woman refused to leave his home when asked. Melvin called
 19   911 to de-escalate the situation and to avoid further confrontation. When
 20   Defendants arrived, they did not knock on the door or ring the doorbell. Rather,
 21   Defendants barged into Plaintiffs’ residence and utilized force first. Defendants
 22   failed to use de-escalation tactics and failed to use reasonable force. Rather, the
 23   forced used was performed with the purely sadistic purpose of causing harm.
 24   Melvin was secured by at least two deputies when he started cursing at them. That
 25   resulted in a hammer-fist to the face. Such force was reactive and malicious. The
 26   same is true for Andrew. In less than three seconds from entering the living room
 27   with his hands out in front of him, Andrew was hit in the head and tased. Again,
 28   both Brothers were unarmed and had their hands either secured or raised in the air.
                                                  12
      COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.13 Page 13 of 15



  1          51.    Defendants doubled-down on their outrageous conduct by criminally
  2   charging both Brothers without sufficient evidence. Knowing their use of force was
  3   not only unreasonable but sadistic, Defendants conspired to arrest the Brothers in
  4   hopes of intimidating them from initiating this lawsuit; or in the alternative, to help
  5   defend against any resulting lawsuit by relying on criminal charges as justification
  6   for illegally entering the residence and using force.
  7          52.    The conduct alleged above was intended to cause the Brothers
  8   emotional distress and/or was done with reckless disregard of the probability that
  9   the Brothers would suffer emotional distress. As intended, Defendants’ conduct did
 10   in fact cause severe emotional distress.
 11          53.    As a result of this act, Plaintiffs suffered the injuries and damages
 12   described in the above paragraphs, entitling them to damages in an amount to be
 13   proven at trial.
 14          54.    In committing the acts alleged above, Defendants acted oppressively,
 15   maliciously, and/or were guilty of wanton and reckless disregard for the rights and
 16   feelings of both Brothers, and by reason thereof Andrew and Melvin are entitled to
 17   exemplary and punitive damages in an amount to be proven at trial.
 18                                              IX.
 19                               SIXTH CAUSE OF ACTION
 20                                         Negligence
 21      [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
 22          55.    Plaintiffs reallege and incorporate by reference all paragraphs stated
 23   above, as though fully set forth herein.
 24          56.    Defendants were charged with the duty to act in accordance with the
 25   laws of state and the Constitution. They were also trained not to harass citizens or
 26   use their power (and force) in ways contrary to the law.
 27          57.    Defendants were negligent because they barged into Plaintiffs’
 28   residence without a warrant or justifiable concern. They immediately resorted to
                                                 13
      COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.14 Page 14 of 15



  1   violence instead of using the de-escalation tactics taught to them in the POST
  2   Academy and follow-on training. Defendants then attempted to cover-up their
  3   excessive force by criminally charging both Brothers for crimes they did not
  4   commit.
  5         58.    Defendants’ conduct was done for the sole purpose of causing severe
  6   harm, distress, injury, fear, and pain, or at the very least, was done in reckless
  7   disregard of that probability.
  8         59.    As a result of these acts, Plaintiffs suffered the injuries and damages
  9   described above, entitling them to damages in an amount to be proven at trial.
 10         60.    In committing the acts alleged above, Defendants acted maliciously
 11   and/or were guilty of a wanton and reckless disregard for the rights and feelings of
 12   Plaintiffs and by reason thereof she is entitled to exemplary and punitive damages
 13   in an amount to be proven at trial.
 14                                              X.
 15                            SEVENTH CAUSE OF ACTION
 16                                           Battery
 17      [By Andrew and Melvin Against All Defendants and DOE Deputies 1-10]
 18         61.    Plaintiffs reallege and incorporate by reference all paragraphs stated
 19   above, as though fully set forth herein.
 20         62.    As alleged in detail above, Defendants’ force was not reasonable or
 21   consented to. As a result of Defendants’ conduct, the Brothers suffered severe
 22   physical injuries and damages described above, as well as emotional suffering,
 23   entitling them to damages in an amount to be proven at trial.
 24         63.    In committing the acts alleged above, Defendants acted maliciously
 25   and/or were guilty of wanton and reckless disregard for the rights and feelings of
 26   the Brothers and by reason thereof are entitled to exemplary and punitive damages
 27   in an amount to be proven at trial.
 28   ///
                                                 14
      COMPLAINT                                            CASE NO.
Case 3:19-cv-01552-WQH-NLS Document 1 Filed 08/16/19 PageID.15 Page 15 of 15



  1                                             XI.
  2                                PRAYER FOR RELIEF
  3         WHEREFORE, Plaintiffs pray for judgement against Defendants, for each
  4   and every cause of action, as follows:
  5         1.     For compensatory, general and special damages against each
  6   defendant, jointly and severally, in an amount according to proof;
  7         2.     For punitive and exemplary damages against each individually named
  8   defendant in their individual capacity in an amount appropriate to punish
  9   defendants and deter others from engaging in similar misconduct;
 10         3.     For costs and reasonable attorney's fees pursuant to 42 U.S.C. section
 11   1988 and as otherwise authorized by statute or law;
 12         4.     For any further relief that the Court may deem appropriate.
 13                                             XII.
 14                            DEMAND FOR JURY TRIAL
 15         Demand is hereby made by Plaintiffs Andrew and Melvin for a jury trial.
 16                                            Respectfully submitted,
 17                                            MORRIS LAW FIRM, APC
 18

 19   Dated: August 16, 2019          by:      s/ Danielle R. Pena
                                               Danielle R. Pena, Esq.
 20                                            dpena@morrislawfirmapc.com
                                               Christopher S. Morris
 21                                            cmorris@morrislawfirmapc.com
                                               Attorneys for Plaintiffs
 22

 23

 24

 25

 26

 27

 28
                                                 15
      COMPLAINT                                           CASE NO.
